Dickinson, J.
The specific charge in the indictment is that the •defendant, at a time and place specified, “wilfully and feloniously, under promise of marriage to Tillie Otto, her, the said Tillie Otto, •did then and there seduce and have sexual intercourse with, — said Tillie Otto being then and there an unmarried female of previous ■chaste character, — contrary to the form of the statute,” etc. Section 242 of the Penal Code enacts that “a person who, under promise of marriage, seduces and has sexual intercourse with an unmarried female of previous chaste character, is punishable,” etc. The language of the act defines in clear, unambiguous words, of definite and well-understood meaning, the acts and conditions which constitute the crime of seduction. No other acts or conditions are involved in such an offence than those thus distinctly specified. The crime is of statutory creation. The indictment following the language of the statute is sufficient without more particular allegations, for it fully, •directly, and expressly alleges, without uncertainty or ambiguity, all that is involved in the crime specified. State v. Comfort, 22 Minn. 271; State v. Shenton, Id. 311. Not only is the language of the statute followed, but the meaning of such language is well defined and unambiguous. It is not subject to the objections urged upon this *42demurrer, viz., that it fails to show (1) a promise of marriage by the-defendant; (2) with whom defendant had sexual intercourse; (3) thatTillie Otto was, at the time of the seduction, of previous chaste character.
Order affirmed.